1DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 12/17/2020. An action on the merits follows. 
Claims 7-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Claim Objections
Claim 12 is objected to because of the following informalities: 
In claim 12, “tool (as recited in” should recite “tool as recited in”.
Appropriate correction is required. No new matter should be added.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record, in combination with other limitations of the claim, is silent on “the joint is a flexure bearing made of a same material as the operating knob.”  The joint in Kristen does not comprise a flexure bearing which is made of the same material as operating knob and it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration without hindsight reasoning. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20080017396 of Kristen et al. (henceforth Kristen) in view of USPGP# 20180304453 of Schaer et al (henceforth Schaer).
Regarding claim 7, Kristen teaches a handheld power tool (Kristen: 2) comprising: 
a percussion mechanism (Kristen: inherent, para 0023 “this hand-held machine tool 2 can be switched by a mode switch 4 between a chisel mode with purely percussive operation and a drill mode for either hammer drilling or simple drilling without the hammer function”); 
an electric motor (Kristen: 8) for driving the percussion mechanism (Kristen: para 0024); 
a monostable operating button (Kristen: 18) having a stable switching position (Kristen: para 0024, 0029, un-pressed position) and a pressed switching position (Kristen: para 0024, 0029, pressed position); 
a device controller (Kristen: 20 para 0024, 0029) switching off the electric motor in response to the stable switching position (Kristen: para 0024, 0029) and activating the electric motor in response to the pressed switching position (Kristen: para 0024, 0029); 
a catch (Kristen: 52) pivotable between a releasing position (Kristen: para 0030) and a locking position (Kristen: para 0029) in a pivoting direction (Kristen: para 0028 ”swivelably” (approximately up and down as shown in figs. 1-2)), the catch, in the locking position, stopping the monostable operating button in the pressed switching position (Kristen: para 0029); 
an operating knob (Kristen: 54) movable by the user in a shifting direction (Kristen: left and right direction as shown in fig. 2) perpendicular to the pivoting direction; 
a joint (Kristen: see annotated and zoomed fig. 2), the catch attachable to the operating knob via the joint (Kristen: see figs. 1-2 and para 0028-0029, the catch 52 is at least indirectly attached to the operating knob 54); and 
a slotted link (Kristen: 50 and see annotated and zoomed fig. 2) converting a movement of the catch along the shifting direction into a pivoting movement in the pivoting direction (Kristen: para 0028-0029).
Kristen does not explicitly teach a tool holder for holding a tool.
Schaer teaches a similar handheld power tool (Schaer: 1) comprising a tool holder (Schaer: 2) for holding a tool (Schaer: 3).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the tool of Kristen with the addition of a tool holder as taught by Schaer in order to allow the tool to perform multiple tasks such as drilling or chiseling.

    PNG
    media_image1.png
    791
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    672
    media_image2.png
    Greyscale


Regarding claim 8, as shown in claim 7, the combination of Kristen and Schaer teaches wherein the slotted link has a rail (Kristen: 50) arranged on a machine housing (Kristen: 12), the rail being inclined in relation to the shifting direction (Kristen: see fig. 2), and the catch having at least one finger resting on the rail (Kristen: see annotated and zoomed fig. 2).
Regarding claim 9, as shown in claim 7, the combination of Kristen and Schaer teaches wherein the joint is pivotable about an axis (Kristen: see annotated and zoomed fig. 1) perpendicular to a plane (Kristen: see annotated and zoomed fig. 1)) spanned by the shifting direction and the pivoting direction.
Regarding claim 11, as shown in claim 7, the combination of Kristen and Schaer teaches a carrier rod (Kristen: see annotated and zoomed fig. 1) guided to move along the shifting direction, the operating knob being guided at one end of the carrier rod (Kristen: see annotated and zoomed fig. 1) and an other end of the carrier rod being guided in an eyelet (Kristen: see annotated and zoomed fig. 1), the joint being arranged on the carrier rod between the one end and the other end (Kristen: see annotated and zoomed fig. 1).
Regarding claim 12, as shown in claim 11, the combination of Kristen and Schaer teaches a resilient latching lug (Kristen: the protrusion that engages 50, see annotated and zoomed figs. 1 and 2) at the other end, the latching lug protruding in relation to a hollow cross section of the eyelet in the unloaded state (Kristen: see annotated and zoomed figs. 1 and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 3731                                                                                                                                                                                                        
/GLORIA R WEEKS/Primary Examiner, Art Unit 3731